363 S.W.3d 384 (2012)
Tracy DELLBRINGGE, Claimant/Respondent,
v.
ANHEUSER-BUSCH EMPLOYEES CREDIT UNION, Employer/Respondent,
and
Divison of Employment Security, Respondent.
No. ED 97000.
Missouri Court of Appeals, Eastern District, Division Two.
February 21, 2012.
*385 Gary William Bomkamp, St. Louis, MO, for appellant.
Shelly A. Kintzel, Jefferson City, MO, for respondent Labor & Industrial Relations Commission.
John J. Ammann, St. Louis, MO, for respondent Tracy Dellbringge.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Anheuser-Busch Employees Credit Union ("Employer") appeals the Labor and Industrial Relations Commission's ("Commission") reversal of the decision of the Appeals Tribunal.
On appeal, Employer argued the Commission erred in finding that Dellbringge was not discharged for misconduct and awarding unemployment benefits. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed pursuant to Rule 84.16(b).
AFFIRMED.